Citation Nr: 0844632	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  00-18 927A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), to include as due to an 
undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from September 1966 to September 1970 and from May 1982 
to October 1998, with additional periods of inactive service 
with the Air National Guard.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The RO in Atlanta, Georgia has original 
jurisdiction over the claims.

In September 2003, the veteran and his representative 
presented evidence and testimony at a hearing at the RO 
before a Decision Review Officer (DRO).  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

In a February 2005 decision, the Board remanded the issues 
stated above for further evidentiary and procedural 
development.  This was accomplished, and in August 2008 the 
VA Appeals Management Center (AMC) issued a supplemental 
statement of the case (SSOC) which continued to deny the 
veteran's claim.  The veteran's claims folder has been 
returned to the Board for further appellate proceedings.

Additionally received evidence

After the issuance of the August 2008 SSOC, the Board 
received a statement from the veteran dated October 2008 
addressing the issues on appeal.  Attached were photocopies 
of records previously considered by the RO.

Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a 
written waiver of evidence submitted directly to the Board, 
or otherwise the new evidence along with the claims file must 
be referred back to the RO for consideration.  However, 
section 20.1304(c) requires that such evidence must be 
'pertinent' to the claim.

In this case, the Board finds that the veteran's newly 
submitted statement with attached medical evidence is 
cumulative and redundant of evidence already of record and is 
therefore not "pertinent."  Thus, the Board has determined 
that the evidence does not require referral to the RO, nor 
does it require a waiver signed by the veteran.

Issues not on appeal

In a May 2004 statement, the veteran indicated that he no 
longer wished to pursue his appeal as to the issues of 
entitlement to an increased disability rating for service-
connected right shoulder disability; entitlement to an 
increased disability rating for service-connected somatoform 
disorder; and entitlement to an increased disability rating 
for irritable bowel syndrome.  The veteran also indicated he 
was satisfied with the noncompensable disability rating 
assigned to his service-connected skin disorder of the feet.  
Those issues, accordingly, are no longer on appeal and are 
not before the Board.  See 38 C.F.R. § 20.204 (2008).

One issue previously on appeal, entitlement for service 
connection for osteoarthritis of the cervical spine, was 
granted by the Board in the February 2005 decision.  In a 
March 2005 rating decision, the RO evaluated the cervical 
spine disability as 10 percent disabling effective from 
November 1, 1998.  The record reveals that the veteran has 
not contended that either the effective date or initial 
disability rating was improper.  Thus, that issue is not in 
appellate status and will be addressed no further herein.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].



Referred issues

In August 2000, the veteran filed a formal claim for a total 
disability based on individual unemployability due to 
service-connected disabilities (TDIU).  In May 2004, he 
inquired as to the status of his TDIU claim.  The Board is 
unable to identify any formal action taken by the RO as to 
the issue of TDIU, and it is accordingly referred for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].

Additionally, in a February 2008 statement, the veteran 
indicated his service-connected hearing loss disability had 
worsened.  It also appears that the veteran may be raising a 
claim of entitlement to service connection for type II 
diabetes mellitus.  These matters are also referred to the RO 
for appropriate action.  Id.  


FINDINGS OF FACT

1.  The veteran served in Southwest Asia during the Persian 
Gulf War.

2.  The competent and probative medical evidence of record 
indicates that the veteran's chest pain complaints are 
related to service, to include an undiagnosed illness 
incurred in Southwest Asia.

3.  The competent and probative medical evidence of record is 
against a finding that the veteran's restrictive breathing 
and COPD complaints are related to service, to include an 
undiagnosed illness incurred in Southwest Asia.

4.  The competent and probative medical evidence of record is 
against a finding that the veteran's fatigue complaints are 
related to service, to include an undiagnosed illness 
incurred in Southwest Asia.




CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by chest 
pain is warranted. 
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2008).

2.  Service connection for a disability which manifests as 
restrictive breathing and COPD, including as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

3.  Service connection for a disability manifested by 
fatigue, including as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that his chest pain, 
respiratory problems and fatigue were incurred during active 
duty service.  He alternatively argues that the disabilities 
for which he seeks service connection are due to undiagnosed 
illnesses associated with his service in Southwest Asia 
during the Persian Gulf War.  

The Board will first address preliminary issues and then 
render a decision.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, in the February 2005 Board decision, the 
issues on appeal were remanded for further procedural and 
evidentiary development.  Specifically, the Board instructed 
the AMC or RO to contact the National Personnel Records 
Center (NPRC) and verify the veteran's period of service in 
the Persian Gulf.  The Board further directed the AMC or RO 
to provide the veteran and his representative with specific 
notification of the law and regulations pertaining to claims 
for service connection for maladies under Persian Gulf War 
undiagnosed illness criteria.  Additionally, the Board 
instructed the AMC or RO to provide a VA medical examination 
to determine the nature and etiology of the disability 
manifested by atypical chest pain and specifically requested 
that the examiner give written acknowledgement that the 
veteran's VA claims folder was reviewed.  Finally, the AMC or 
RO was directed to provide the law and regulations regarding 
diseases due to undiagnosed illness claims in a supplemental 
statement of the case (SSOC). 

In this case, the record reveals that the AMC obtained 
official records indicating that the veteran served in Saudi 
Arabia during the Persian Gulf War.  Additionally, in an 
enclosure accompanying a March 2005 letter from the AMC 
entitled "Submitting evidence for claims about GULF WAR 
UNDIAGNOSED ILLNESSES," the veteran was notified of the law 
and regulations pertaining to claims for service connection 
for maladies under Persian Gulf War [Emphasis as in the 
original letter.]  The veteran was also afforded a VA 
examination in June 2008, in which the examining medical 
practitioner indicated review of the veteran's claims file 
review and provided an opinion regarding the nature and 
etiology of the veteran's disability manifested by chest 
pain.  Finally, in August 2008 the AMC issued a SSOC which 
provided the veteran and his representative with notice of 
the law and regulations pertaining to claims for service 
connection for diseases which are due to an undiagnosed 
illness. 

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Crucially, the AMC informed the veteran of VA's duty to 
assist him in the development of his claims in the above-
referenced March 2005 letter issued subsequent to the Board's 
remand.  [The Board acknowledges that the record contains 
prior-dated VCAA letters; however such do provide adequate 
VCAA notice and will be addressed no further herein].  
Specifically, the veteran was advised in the March 2005 
letter that VA would assist him with obtaining relevant 
records from any Federal agency, including records from the 
military, VA Medical Centers and the Social Security 
Administration.  The veteran was also advised in the letter 
that a VA examination would be provided if necessary to 
decide his claims.  With respect to private treatment 
records, the letter informed the veteran that VA would make 
reasonable efforts to obtain non-Federal evidence and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information.  The letter also informed the veteran 
that for records he wished for VA to obtain on his behalf he 
must provide enough information about the records so that VA 
can request them from the person or agency that has them.  
Additionally, the March 2005 letter specifically advised the 
veteran that in order to substantiate his claims for service 
connection on a direct basis, the evidence must demonstrate 
"a relationship between your disability and an injury, 
disease or event in military service."  See the March 17, 
2005 letter at page 5.  Moreover, as detailed in the Stegall 
discussion above, an enclosure accompanying the March 2005 
letter detailed the law and regulations pertaining to claims 
for service connection for maladies under Persian Gulf War.

The veteran was also specifically notified in the letter to 
describe or submit any additional evidence which he thought 
would support his claims.  "If there is any other evidence 
or information that you think will support your claim[s], 
please let us know.  If you have any evidence in your 
possession that pertains to your claim[s], please send it to 
us."  See the March 17, 2005 letter at page 2.  This request 
complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Since the VCAA 
was not enacted until November 2000, furnishing the veteran 
with VCAA notice prior to the initial adjudications of the 
claims in July 2000 was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error. See VAOGCPREC 7-2004.  Crucially, the 
veteran was provided with VCAA notice through the March 2005 
VCAA letter and his claims were readjudicated in the August 
2008 SSOC, after he was provided with the opportunity to 
submit evidence and argument in support of his claims and to 
respond to the VA notice.  Thus, any VCAA notice deficiency 
has been rectified, and there is no prejudice to the veteran 
in proceeding to consider his claims on the merits.  The 
veteran has pointed to no prejudice resulting from the timing 
of the VCAA notice.

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the veteran was not specifically informed of 
how VA determined a disability rating and an effective date.  
However, such lack of notice is harmless at this point in 
time.  As the Board is denying the claims for COPD and 
fatigue, there can be no prejudice shown for lack of notice 
because no entitlement to benefits was provided.  
Additionally, though the Board is granting service connection 
for a disability manifested by chest pain, it is not the 
Board's responsibility to assign a disability rating or an 
effective date in the first instance.  The Board is confident 
that if required the veteran will be provided with any 
additional appropriate notice under Dingess.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, all pertinent VA medical records, 
and all private medical records identified by the veteran.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  In this case the veteran was provided numerous VA 
medical examinations.

VA has further assisted the veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the law and regulations relevant to his 
claims.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As indicated in the Introduction, the veteran 
presented testimony at a hearing before a DRO, and is ably 
represented by his service organization.

The Board will therefore proceed to a decision on the merits 
by first addressing the service connection claim for chest 
pain, and then addressing the claims for service connection 
for COPD and fatigue in a separate analysis.  


1.  Entitlement to service connection for a disability 
manifested by chest pain, to include as due to an undiagnosed 
illness.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Essential to the award of service connection is the existence 
of a disability. Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].



Service connection - undiagnosed illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2011; and provided that the disability cannot be attributed 
to any known clinical diagnosis. See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2008).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  See 38 C.F.R. § 
3.317(a)(2).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. Id. at (c).

Analysis

The veteran contends that his chest pain is due to an 
undiagnosed illness contracted during his service in 
Southwest Asia.  The Board will also consider whether or not 
service connection for this disability may be granted under 
the general provisions for service connection.

At the outset, the Board notes that the record shows that the 
veteran served in Southwest Asia during the Persian Gulf War.

The medical evidence of record indicates the veteran 
complained of chest pain during service.  His service medical 
records contain numerous complaints and findings of 
"atypical chest pain."  An April 1997 entry states that the 
veteran's chest pain was "unlikely cardiac," and was 
possibly attributable to musculoskeletal or gastrointestinal 
problems.  Similarly, a January 1997 entry contains an 
assessment "atypical cp [chest pain] - etiology unclear."  
During a June 2002 cardiology examination after discharge, 
the examiner assessed the veteran's condition as "chest 
pain," which "sounds atypical for angina."  The examiner 
noted the stress test was "essentially within normal 
limits," and that "since chest pain is atypical and nuclear 
stress test does not show any significant defect," medical 
treatment would be continued.  Finally, in response to the 
Board's remand order, the June 2008 VA examiner noted that 
the veteran continued to complain of chest pain which had 
increased to daily episodes.  After an examination of the 
veteran and of the VA claims folder, the examiner diagnosed 
the condition as "atypical chest pain that is not felt to be 
likely the patient's heart."  

A preponderance of the competent medical evidence in the 
record supports a conclusion that the veteran has a 
disability manifested by chest pain.  The question for the 
Board now becomes whether there is affirmative evidence 
against a finding that any undiagnosed chest pain was caused 
by the veteran's service in Southwest Asia.  See 38 C.F.R. § 
3.317 (c)(2008).  The veteran's chest pain has been 
attributed to musculoskeletal causes in the past, but most 
recently was attributed by the June 2008 examiner to the 
veteran's anxiety attacks or gastroesophageal reflux disease.  
However, the June 2008 examiner could not state a "more 
specific cause without resulting to speculating."  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).

The evidence thus reveals that the veteran's chest pain 
disability has not been clearly diagnosed as a manifestation 
of a known disease or as a result of a known injury.  The 
veteran's service medical records clearly demonstrate that 
the veteran's disability has been chronic since it first was 
manifested during service.  There is no evidence of any 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, and there is no affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  In sum, 
the preponderance of the competent medical and other evidence 
of record supports a conclusion that the veteran's chest pain 
is an objective indication of chronic disability that cannot 
be attributed to any known clinical diagnosis. 

For the reasons stated above, the Board finds that service 
connection for a disability manifested chest pain is 
warranted, and the benefit sought on appeal is granted.







	(CONTINUED ON NEXT PAGE)





2.  Entitlement to service connection for COPD, to include as 
due to an undiagnosed illness.

3.  Entitlement to service connection for a disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.

Because these issues present similar facts and are governed 
by identical law, they will be addressed in the same 
analysis.  The relevant law and regulations for service 
connection in general and as due to undiagnosed illness have 
been stated above and will not be repeated here.

The Board will first address the undiagnosed illness theory 
of entitlement and then analyze whether service connection 
for these issues may be granted under the general provisions 
for service connection.

Analysis

Persian Gulf War illness

The veteran contends that his breathing problems and fatigue 
are due to an undiagnosed illness secondary to his service in 
the Persian Gulf War.  However, based on a review of the 
competent and probative medical evidence of record, the Board 
has concluded that the provisions of 38 C.F.R. § 3.317 do not 
apply.

Specifically, the medical evidence of record includes a March 
2000 medical opinion from a VA pulmonologist diagnosing the 
veteran's condition as "moderate restrictive ventilatory 
impairment."  The examiner further determined that as there 
was no interstitial disease or any other chest deformity to 
explain these findings, the veteran's ventilatory impairment 
was "secondary to obesity."  Therefore, as the veteran's 
respiratory symptoms have been to a supervening condition 
(obesity) that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness, 38 C.F.R. § 3.317 does not apply.

With regard to the veteran's claim for fatigue, the medical 
evidence of record includes an October 1997 diagnosis of 
sleep apnea and fatigue during service.  A May 1998 Air Force 
medical officer reported that the veteran complained of sleep 
apnea and fatigue.  The report indicates a January 1998 sleep 
study provided the basis for a diagnosis of sleep apnea and a 
CPAP machine was prescribed.  Nothing further was reported 
regarding the veteran's complaints of fatigue.  

A May 1999 VA medical examiner reviewed the veteran's VA 
claims folder, examined the veteran and diagnosed the 
veteran's complaints of fatigue as "chronic fatigue by 
history, etiology unknown."  However, the January 2000 
Persian Gulf Registry Examination Results do not list fatigue 
as a medical condition found during the exam.  An October 
2000 VA examiner noted that the veteran reported he was still 
fatigued even though he used a CPAP machine during the night.  
The examiner further noted "[T]here are many patients who 
have sleep apnea and still function and work on a daily basis 
. . . of note, the [veteran] has morbid obesity of the 
abdomen . . . if he loses weight probably that would help 
with his sleep condition . . . ."  No diagnosis of a 
disability manifested by fatigue was rendered at that time.

At his September 2003 DRO hearing, the veteran testified that 
he was provided a CPAP device as a result of his sleep apnea, 
and that despite his use of that device, he still suffered 
from fatigue.  See hearing transcript at page 12.  This 
testimony is in conformity with the May 1999 VA examination 
report, in which the veteran indicated he still had 
interrupted sleep despite the use of the CPAP machine.  A 
December 11, 2002, pulmonary consult note states that the 
veteran uses a CPAP machine and that "he has no complaints 
today."  The examining physician diagnosed obstructive sleep 
apnea, and advised the veteran to continue to use the CPAP 
machine and lose some weight.  A December 19, 2002 outpatient 
care note states that the veteran stated the CPAP machine 
worked "good."  

In sum, the medical evidence of record reveals that the only 
diagnosis of fatigue is that of the May 1999 VA examiner, who 
simply indicated that the veteran had chronic fatigue "by 
history."  However, the veteran's history regarding symptoms 
of fatigue is evidenced in the record and it clearly 
demonstrates that the veteran's complaints of fatigue have 
been medically linked with his service-connected sleep apnea. 

38 U.S.C.A. § 3.317(a)(2)(C)(ii) contains the following 
provision:

For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features 
such as fatigue, pain, disability out of proportion 
to physical findings and inconsistent demonstration 
of laboratory abnormalities.  Chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  

The Board finds that the medical evidence supports a 
conclusion that the veteran's sleep apnea is a disability 
associated with the veteran's complaints of fatigue.  As 
such, it is a chronic symptom of a partially understood 
etiology and thus will not be considered medically 
unexplained.  For this reason, under 38 C.F.R. § 3.317, 
service connection can not be granted for fatigue as due to 
an undiagnosed illness.

Direct service connection

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. See Hickson, supra.  

With regard to Hickson element (1) and the claim for COPD, 
despite arguments of the veteran to the contrary the medical 
evidence does not include a diagnosis of COPD.  Specifically, 
the May 1999 VA examiner, after conducting pulmonary function 
tests, concluded there was "no evidence of COPD."  This 
finding is in conformity with the March 2000 VA 
pulmonologist's notation that the veteran had "no 
interstitial disease or any other chest deformity."
In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means 
a disability shown by competent medical evidence to exist. 
See Chelte v. Brown, 10 Vet. App. 268 (1997).  For this 
reason, the veteran's claim for COPD fails on this basis 
alone.

With regard to Hickson element (1) and fatigue, as is 
discussed above, the medical evidence includes the November 
1999 VA medical examiner's diagnosis of "chronic fatigue by 
history."  In assessing the probative value of that 
diagnosis, the Board considers the extent to which the 
opinion reflects "clinical data or other rationale to 
support it."  See Bloom v. West, 12 Vet. App. 185, 187 
(1999).  

In this case, the May 1999 diagnosis is contrary to the 
medical evidence.  As noted above, no other physician or 
health provider diagnosed or assessed the veteran with 
chronic fatigue, and the symptom of fatigue has always been 
associated with the veteran's diagnosed sleep apnea.  The May 
1999 examiner did not conduct tests or explain what medical 
evidence in the record supported his diagnosis, but rather 
stated that the diagnosis of chronic fatigue was based on the 
history provided by the veteran.  It is now well established 
that information from a veteran which is essentially 
transcribed by a medical professional still amounts only to a 
statement from the veteran. See Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  For that 
reason, the Board finds that Hickson element (1) is not 
satisfied as to the claim for fatigue, and the veteran's 
claim fails on this basis alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements as to the issue of 
fatigue.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), 
citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the 
Board has the fundamental authority to decide a claim in the 
alternative].
With regard to Hickson element (2) and chronic fatigue, as 
indicated above, the veteran's service medical records 
contain complaints of fatigue and the treatment of fatigue by 
use of a CPAP machine to treat sleep apnea.  There is no 
evidence of the chronic nature of fatigue except for its 
association with sleep apnea; there is no diagnosis of 
chronic fatigue in service.  However, viewing the evidence in 
the light most favorable to the veteran, the evidence is at 
least in equipoise and Hickson element (2) is satisfied.

With regard to Hickson element (3) and fatigue, the Board 
finds that there is no medical opinion of record which 
connects the veteran's complaints of fatigue with a fatigue 
condition found during service.  For that reason, Hickson 
element (3) is also not satisfied.

In passing, the Board observes that under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA 
medical examination in service connection claims when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  In this case, the Board notes that there is 
evidence of a persistent symptom of fatigue and evidence of 
similar complaints of fatigue during service.  However, the 
symptom of fatigue has in every case been in association with 
the veteran's service-connected sleep apnea.  As such is the 
case, the Board finds that a medical examination to determine 
the etiology of the veteran's fatigue is not warranted.

To the extent that the veteran himself believes that COPD and 
fatigue problems are somehow related to his military service, 
this is not a competent source of medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board adds that the veteran has had ample opportunity to 
secure medical evidence in his favor and submit same to VA.  
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].

In summary, for reasons and bases which have been expressed 
above, the Board concludes that service connection for COPD 
and fatigue, either as due to an undiagnosed illness or 
directly due to service, is not warranted.  A preponderance 
of the evidence is against the claims.  The benefits sought 
on appeal are denied.


ORDER

Service connection for a disability manifested by chest pain 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits

Entitlement to service connection for COPD, to include as due 
to an undiagnosed illness, is denied.

Entitlement to service connection for fatigue, to include as 
due to an undiagnosed illness, is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


